338 F.2d 1015
COMMONWEALTH OF PENNSYLVANIA ex rel. Fred GOINS, Appellant,v.A. T. RUNDLE, Superintendent State Correctional Institution,Philadelphia, Pennsylvania.
No. 14949.
United States Court of Appeals Third Circuit.
Submitted Nov. 16, 1964.Decided Dec. 1, 1964.

Fred Goins, pro se.
Robert Duggan, Dist. Atty., of Allegheny County, Pittsburgh, Pa., for appellee.
Before MARIS, STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the order of the district court denying, without hearing, the appellant's petition for a writ of habeas corpus.  The petitioner is a prisoner held under the authority of the Commonwealth of Pennsylvania and the only question of any substance which he raises was as to the proper interpretation of a Pennsylvania statute, a question which he presented to the Supreme Court of Pennsylvania and which it decided against him.  Com. ex rel. Goins v. Rundle, 1963, 411 Pa. 590, 192 A.2d 720, cert. den. Goins v. Rundle, 375 U.S. 959, 84 S. Ct. 449, 11 L. Ed. 2d 317.  We are not able, as the district court was not, to discover that any of the petitioner's rights under the federal Constitution have been denied him.


2
The order of the district court will be affirmed.